DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-2, 4-6, and 8-19 are allowable.
The following is an examiner’s statement of reasons for allowance: The present invention related to an organic light emitting display device comprising an transparent area and an opaque area wherein a camera in a transparent area and an initialization circuit is provide is provided for pixels in the transparent area.
Each independent claims, inter alia, identifies the uniquely distinct features:
With respect to claim 1 
wherein the initialization circuit comprises a plurality of first initialization drivers connected to the plurality of transparent area gate lines, and
each of the plurality of first initialization drivers comprises: 
a first initialization transistor including a first terminal connected to an initialization control signal supply line, a second terminal connected to a transparent area gate line, and a gate connected to a first turn-on control line; and
a second initialization transistor including a first terminal connected to a transparent area gate output line of the gate driver, a second terminal connected to the transparent area gate line, and a gate connected to a second turn-on control line.

With respect to claim 5,
the first pixel driving circuits comprises:
a capacitor including a first terminal connected to a transfer line through which a reference voltage or a data voltage is transferred;
a driving transistor including a first terminal connected to a first driving voltage line and a gate connected to a second terminal of the capacitor;
a first transistor including a first terminal connected to the gate of the driving transistor, a second terminal connected to a second terminal of the driving transistor, and a gate connected to the transparent area gate line; and 
a second transistor including a first terminal connected to the second terminal of the driving transistor, a second terminal connected to the first organic light emitting diode, and a gate connected to an emission control line.
With respect to claim 8, 
wherein the initialization circuit comprises a plurality of first initialization drivers, and 
each of the plurality of first initialization drivers is provided in a boundary region between the transparent area and a first opaque area provided at a first side of the transparent area and is connected to the plurality of transparent area gate lines.

The closest prior arts of:
Choi (US 2015/0049165) discloses an organic light emitting display comprising transparent area (21a) and opaque area (21b) and a camera (40) is provided in the transparent area (Figs. 2a, 2b; ¶ [43-48]).
Kang et al. (U.S. Patent No. 10,186,191) in Figs. 2 and 3, an organic light emitting display and a camera is provided in display area (DA2), an initialize circuit (20) configured to transfer a gate pulse (Sn) or an initialize control signal (Sn-1) to a plurality of gate lines (14, 24, and 34), and plurality of pixel driving circuits (C1 in Fig. 3) provide in the first display area (DA1) and plurality of second driving circuit (C2 Fig. 5) is provided in the second area (col. 16, lines 30-48).
Xu (US 2017/0178566) discloses in Figs, 3, 6 and 7, that the numbers of transistors (2T1C) including in each of the first pixels driving circuits in display area (10-01) in Fig. 6, is less than the numbers of transistors (3T1C) in a second pixels driving circuits in the display area (10-02) in Fig. 7 (¶ [51], and [55]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zeng (US 2019/0037063) discloses a display device comprising a transparent area (240) wherein front camera is provided (¶ [38] and Fig. 3).
Evans, V et al. (U.S. Patent No. 9,767,728) discloses in Fig. 2 a camera (250) is disposed behind an organic light emitting display (col. 3, lines 55-65). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692